PER CURIAM.
A petition for certiorari has been filed in this Court by the appellant in the district court, within fifteen days from the date of the disposition of the petition for re-hearing. In the meantime, the mandate of the district court has issued and the petitioner in these proceedings has been taken in custody by the Sheriff of Hillsborough County pursuant thereto.
We are of the view that under the provisions of Florida Appellate Rule 4.5, subd. c(6), 31 F.S.A., the filing of the petition for certiorari here within said fifteen day period acts as a stay of further proceedings in the district court and the trial court until we have disposed of the same. Thereupon,
It Is Ordered that further proceedings in the district court and the trial court be and they are hereby stayed until the disposition of this petition for certiorari and that petitioner be released by the Sheriff of Hillsborough County, Florida either upon the bond heretofore posted in said cause or a new bond with adequate sureties in a like sum and with like conditions, and to abide the further orders of this Court.
TERRELL, Acting C. J., and HOBSON, DREW, THORNAL and O’CONNELL, JJ., and SMITH, Circuit Judge, concur.